 

Exhibit 10.74

 

SUMMARY OF ANNUAL CASH INCENTIVE BONUS AWARDS,

LONG-TERM PERFORMANCE AWARDS, STOCK OPTIONS AND RESTRICTED COMMON

SHARES GRANTED IN FISCAL 2019 FOR NAMED EXECUTIVE OFFICERS

OF WORTHINGTON INDUSTRIES, INC.

 

Annual Cash Incentive Bonus Awards Granted In Fiscal 2019

 

The following table sets forth the annual cash incentive bonus awards granted to
the following executive officers of Worthington Industries, Inc. (the
“Registrant”) who either are named executive officers of the Registrant for
purposes of the disclosure included in the Registrant’s Proxy Statement for the
2017 Annual Meeting of Shareholders held on September 27, 2017 and/or will be
named executive officers of the Registrant for purposes of the disclosure to be
included in the Registrant’s Proxy Statement for the 2018 Annual Meeting of
Shareholders to be held on September 26, 2018, which grants were made under the
Worthington Industries, Inc. Annual Incentive Plan for Executives for the
twelve-month performance period ending May 31, 2019:

 

Annual Cash Incentive Bonus Awards Granted for Fiscal 2019

Name

Annual Cash Incentive Bonus Awards for Twelve-Month Performance Period Ending
May 31, 2019 (1)

 

Threshold ($)

Target ($)

Maximum ($)

John P. McConnell

469,873

939,745

1,879,490

B. Andrew Rose

306,017

612,033

1,224,066

Mark A. Russell

371,315

742,630

1,485,260

Geoffrey G. Gilmore

259,560

519,120

1,038,240

Virgil L. Winland

238,703

477,405

954,810

John G. Lamprinakos

193,125

386,250

772,500

________________________

(1)

Payouts which can be earned under these annual cash incentive bonus awards are
generally tied to achieving specified levels (threshold, target and maximum) of
corporate economic value added (“EVA”) and earnings per share (“EPS”) for the
twelve-month performance period with each performance measure carrying a 50%
weighting.  For Mr. Gilmore, a Pressure Cylinders business unit executive, the
corporate EPS measure carries a 20% weighting, the applicable Pressure Cylinders
operating income (“EOI”) carries a 30% weighting, and the Pressure Cylinders EVA
carries a 50% weighting.  For Mr. Lamprinakos, a Steel Processing business unit
executive, the corporate EPS measure carries a 20% weighting, the applicable
Steel Processing EOI carries a 30% weighting and the Steel Processing EVA
carries a 50% weighting.   For all calculations, restructuring charges and
non-recurring items are excluded and both Corporate EPS and the Steel Processing
business unit business unit EOI results are to be adjusted to eliminate the
impact of FIFO gains and losses.  If the performance level falls between
threshold and target or between target and maximum, the award is linearly
prorated.  If threshold levels are not reached for any performance measure, no
annual cash incentive bonus will be paid.  Annual cash incentive bonus award
payouts earned will be made within a reasonable time following the end of the
performance period.  In the event of a change in control of the Company
(followed by actual or constructive termination of an NEO’s employment during
the performance period), the annual cash incentive bonus award would be
considered to be earned at “target” and payable as of the date of termination of
employment.

 

Long-Term Performance Awards, Option Awards and Restricted Common Share Awards
Granted in Fiscal 2019

 

The following table sets forth the long-term performance awards (consisting of
long-term cash performance awards and long-term performance share awards) for
the three-fiscal-year period ending May 31, 2021 and the option

 

--------------------------------------------------------------------------------

 

awards and restricted common share awards granted to the NEOs in the fiscal year
ending May 31, 2019 (“Fiscal 2019”).

Long-Term Performance Awards, Option Awards and

Restricted Common Share Awards Granted in Fiscal 2019

Name

 

Long-Term Cash Performance Awards for Three-Fiscal-Year Period Ending
May 31, 2021 (1)

Long-Term Performance Share Awards for Three-Fiscal-Year Period Ending
May 31, 2021 (1)

Option Awards:

Number of Common Shares Underlying Options (2)

Exercise or Base Price of Option Awards
($/Share) (2)

Restricted Common
Share Awards

Threshold

($)

Target

($)

Maximum

($)

Threshold

(# of Common Shares)

Target

(# of Common Shares)

Maximum

(# of Common Shares)

John P. McConnell

500,000

1,000,000

2,000,000

6,000

12,000

24,000

22,000

$42.91

20,000 (3)

B. Andrew Rose

300,000

600,000

1,200,000

3,250

6,500

13,000

11,500

$42.91

10,000 (3)

Mark A. Russell

300,000

600,000

1,200,000

3,250

6,500

13,000

11,500

$42.91

10,000 (3)

Geoffrey G. Gilmore

165,000

330,000

660,000

2,200

4,400

8,800

6,400

$42.91

6,500 (3)

Virgil L. Winland

115,000

230,000

460,000

1,100

2,200

4,400

3,000

$42.91

3,300 (3)

John G. Lamprinakos

137,500

275,000

550,000

1,850

3,700

7,400

4,800

$42.91

5,100 (3)

(1)

These columns show the potential payouts under the long-term cash performance
awards and the long-term performance share awards granted to the NEOs under the
Worthington Industries, Inc. Amended and Restated 1997 Long-Term Incentive Plan
(as amended, the “1997 LTIP”) for the three-fiscal-year performance period from
June 1, 2018 to May 31, 2021.  Payouts of long-term cash performance awards and
long-term performance share awards for Corporate executives are tied to
achieving specified levels (threshold, target and maximum) of cumulative
corporate EVA for the three-fiscal-year performance period and EPS growth over
that performance period, with each performance measure carrying a 50%
weighting.  For Mr. Gilmore, a Pressure Cylinders business unit executive, the
cumulative corporate EVA and EPS growth measures together carry a 50% weighting,
and the Pressure Cylinders business unit EOI targets are weighted 50%.  For Mr.
Lamprinakos, a Steel Processing business unit executive, the cumulative
corporate EVA and EPS growth measures together carry a 50% weighting, and the
Steel Processing business unit, and Pressure Cylinders business unit, EOI
targets are weighted 50%.  In all calculations, restructuring charges and
non-recurring items are excluded, and Corporate EPS and Steel Processing
business unit EOI results are to be adjusted to eliminate the impact of FIFO
gains or losses.  No awards are paid or distributed if none of the
three-fiscal-year threshold financial measures are met.  If the performance
levels fall between threshold and target or between target and maximum, the
award is linearly prorated.

(2)

Effective June 28, 2018, under the Worthington Industries, Inc. 2010 Stock
Option Plan, the NEOs were granted non-qualified stock options with respect to
the number of common shares shown, with an exercise price equal to $42.91, the
fair market value of the underlying common shares on the date of grant.  The
options become exercisable over three years in increments of one-third per year
on each anniversary of their grant date.

(3)

These annual time-vested restricted common share awards were granted effective
June 28, 2018 under the 1997 LTIP and will generally cliff vest on the third
anniversary of the grant date.

 

 

 

 